[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                            OCTOBER 19, 2007
                                 No. 06-15587               THOMAS K. KAHN
                           ________________________             CLERK


                         D. C. Docket No. 93-01404-CV-N

MATTHEW LATHAM, et al.,


                                                   Plaintiffs,

RICKY KNIGHT,
FRANKLIN IRVIN,
JAMES LIMBAUGH,
TIMOTHY GRAY WOLF SMITH,
sue individually and on behalf of a class of
persons similarly situated,
BILLY TWO FEATHERS JONES,
sue individually and on behalf of a class of
persons similarly situated,
AUTRY LITTLE RA DAUGHTRY,
sue individually and on behalf of a class of
persons similarly situated,
JIMMY LEE BOWEN,
DOUGLASS DARK HORNS BAILEY,
MICHAEL CLEM,
UNITED STATES OF AMERICA,


                                                  Plaintiffs-Appellants,

                                       versus
LESLIE THOMPSON, in his individual capacity,
DONALD PARKER,
KENNETH PATRICK, Chaplain,
WILLIE JOHNSON,
DEWAYNE ESTES, et al.,


                                                       Defendants-Appellees.


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          _________________________

                                 (October 19, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Plaintiffs, inmates who are adherents to the Native American religion,

challenge on various constitutional grounds and under the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc et seq., the

Alabama Department of Corrections’ policies restricting hair length and

prohibiting sweat lodge ceremonies. Plaintiffs appeal the district court’s

September 29, 2003 order granting summary judgment to the defendants on their

hair-length-restriction claims and the district court’s September 14, 2006 order

dismissing their sweat-lodge claims.



                                          2
      After review and oral argument, we affirm the district court’s dismissal of

plaintiffs’ sweat-lodge claims as moot. In December 2004, the Alabama

Department of Corrections changed its policy and now permits inmates who

declare Native American spirituality as their religion to participate in sweat lodge

ceremonies four times a year. It is undisputed that, since December 2004, sweat

lodge ceremonies have been held repeatedly pursuant to the new policy. We thus

conclude that the plaintiffs’ claims for injunctive and declaratory relief are moot

and that plaintiffs have failed to rebut the presumption that these public

defendants’ objectionable behavior will not recur. See Troiano v. Supervisor of

Elections, 382 F.3d 1276, 1282-83 (11th Cir. 2004).

      As to plaintiffs’ claims for monetary relief, defendants are entitled to

qualified immunity in their individual capacities because RLUIPA was not enacted

until long after this lawsuit began and the law with regard to Native American

inmates’ rights to hold sweat lodge ceremonies under RLUIPA or the Constitution

was not clearly established at the time the sweat-lodge ban was implemented.

Furthermore, the defendants are entitled to sovereign immunity with regard to

plaintiffs’ official capacity claims.

      With regard to plaintiffs’ hair-length-restriction claims, we conclude that on

the present record factual issues exist as to whether, inter alia, the defendants’ total



                                            3
ban on the wearing of long hair and denial of an exemption to the plaintiffs based

on their Native American religion is “the least restrictive means of furthering [the

defendants’] compelling governmental interest[s]” in security, discipline, hygiene

and safety within the prisons and in the public’s safety in the event of escapes and

alteration of appearances. See 42 U.S.C. § 2000cc-1(a)(2). In addition, we note

that the evidentiary record relating to the hair-length claims is over ten years old

and that, in the intervening time, prison staffing and administration, prison safety

and security, and the prison population in Alabama have changed. We, thus,

vacate and remand to the district court for a full evidentiary hearing and bench

trial, following which the district court shall make detailed findings of fact and

conclusions of law.

      In summary, we affirm the district court’s September 14, 2006 order

dismissing plaintiffs’ sweat-lodge claims. We vacate the district court’s September

29, 2003 order entering summary judgment on plaintiffs’ hair-length-restriction

claims and remand for further proceedings consistent with this opinion.

      AFFIRMED IN PART; REVERSED, VACATED AND REMANDED

IN PART.




                                           4